Exhibit 10.2
AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO AN EMPLOYMENT AGREEMENT is made and entered into as of
the 18th day of August, 2008, by and between Bank Mutual, a federally chartered
savings bank (hereinafter referred to as “Employer”) and Michael W. Dosland
(hereinafter referred to as “Executive”).
     WHEREAS, Employer and Executive previously entered into an Employment
Agreement dated August 18, 2008 (“Employment Agreement”);
     WHEREAS, subsequent to the date of the Employment Agreement various changes
were made in the Internal Revenue Code of 1986, as amended, particularly to
Section 409A thereof (“Section 409A”);
     WHEREAS, such changes to Section 409A provide certain adverse treatment of
“deferred compensation” to “specified employees” all within the meaning of
Section 409A;
     WHEREAS, Employer and Executive desire to avoid such adverse treatment of
deferred compensation and wish to bring the Employment Agreement into compliance
with Section 409A.
     NOW THEREFORE, in consideration of the mutual promises and covenants set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:
     1. Notwithstanding anything in the Employment Agreement to the contrary, in
the event that the Executive is deemed by the Bank to be a “specified employee”
within the meaning of Section 409A of the internal Revenue Code of 1986, as
amended (“Section 409A”), no payment that is “deferred compensation” subject to
Section 409A shall be made to the Executive prior to the date that is six
(6) months after the date of the Executive’s separation from service (as defined
in Section 409A) (or, if earlier, the Executive’s date of death). In such event,
the payments subject to the six (6) month delay will be paid in a lump sum on
the earliest permissible payment date with interest on the delayed payments
credited at the rate that Bank Mutual is paying on the date of the Executive’s
separation from service on a six month certificate of deposit for such a lump
sum amount.
     2. Except as expressly amended herein, the Agreement shall remain in full
force and effect according to its terms.

1



--------------------------------------------------------------------------------



 



              BANK MUTUAL          
 
           
BY:
  /s/ Michael T. Crowley, Jr.
 
Michael T. Crowley, Jr.       Date: August 18, 2008 
 
  President and CEO        
 
            EXECUTIVE        
 
           
 
  /s/ Michael W. Dosland
 
Michael W. Dosland       Date: August 18, 2008 

2